
	
		I
		112th CONGRESS
		2d Session
		H. R. 6236
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2012
			Mr. Amodei introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior, acting through
		  the Bureau of Land Management and the Bureau of Reclamation, to convey, by
		  quitclaim deed, to the City of Fernley, Nevada, all right, title, and interest
		  of the United States, to any Federal land within that city that is under the
		  jurisdiction of either of those agencies.
	
	
		1.DefinitionsIn this Act:
			(1)CityThe term City means the City
			 of Fernley, Nevada.
			(2)Federal
			 landThe term Federal
			 land means the land located in the City of Fernley, Nevada, that is
			 identified by the Secretary and the City for conveyance under this Act.
			(3)MapThe term map means the map
			 entitled Proposed City of Fernley, Nev., Land Sale and dated
			 July 27, 2012.
			2.Conveyance of certain
			 Federal land to City of Fernley, Nevada
			(a)Conveyance
			 authorizedSubject to valid
			 existing rights and not later than 180 days after the date on which the
			 Secretary of the Interior receives an offer from the City to purchase the
			 Federal land depicted on the map, the Secretary, acting through the Bureau of
			 Land Management and the Bureau of Reclamation, shall convey, notwithstanding
			 the land use planning requirements of sections 202 and 203 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), to the City in
			 exchange for consideration in an amount equal to the fair market value of the
			 Federal land, all right, title, and interest of the United States in and to
			 such Federal land.
			(b)Appraisal To
			 determine fair market valueThe Secretary shall determine the fair
			 market value of the Federal land to be conveyed—
				(1)in accordance with the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
				(2)based on an appraisal that is conducted in
			 accordance with nationally recognized appraisal standards, including—
					(A)the Uniform Appraisal Standards for Federal
			 Land Acquisition; and
					(B)the Uniform Standards of Professional
			 Appraisal Practice.
					(c)Availability of
			 mapThe map shall be on file
			 and available for public inspection in the appropriate offices of the Bureau of
			 Land Management.
			(d)Reservation of
			 easements and rights-of-WayThe City and the Bureau of Reclamation may
			 retain easements or rights-of-way on the Federal land to be conveyed, including
			 easements or rights-of-way the Bureau of Reclamation determines are necessary
			 to carry out—
				(1)the operation and
			 maintenance of the Truckee Canal Irrigation District Canal; or
				(2)the Newlands
			 Project.
				(e)CostsThe
			 City shall, at closing for the conveyance authorized under subsection (a), pay
			 or reimburse the Secretary, as appropriate, for the reasonable transaction and
			 administrative personnel costs associated with the conveyance authorized under
			 such subsection, including the costs of appraisal, title searches, maps, and
			 boundary and cadastral surveys.
			(f)Applicability of
			 other lawsA conveyance or
			 combination of conveyances made under this section shall be made
			 notwithstanding any of the following:
				(1)The National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				(2)The Endangered
			 Species Act of 1973 (16 U.S.C. 1531).
				(3)The Comprehensive
			 Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et
			 seq.).
				(4)The National
			 Historical Preservation Act (16 U.S.C. 470 et seq.).
				(5)The Native
			 American Graves Protection and Repatriation Act (25 U.S.C. 3001 et
			 seq.).
				(6)The Canal Act of
			 1890 (43 U.S.C. 945).
				3.Release of United
			 StatesUpon making the
			 conveyance under section 2, notwithstanding any other provision of law, the
			 United States is released from any and all liabilities or claims of any kind or
			 nature arising from the presence, release, or threat of release of any
			 hazardous substance, pollutant, contaminant, petroleum product (or derivative
			 of a petroleum product of any kind), solid waste, mine materials or mining
			 related features (including tailings, overburden, waste rock, mill remnants,
			 pits, or other hazards resulting from the presence of mining related features)
			 on the Federal land in existence on or before the date of the
			 conveyance.
		
